Dissenting opinion by
Whitman, C. J.
—This is an action of slander. No question appears to have been made, but that the words charged as having been uttered were untrue; or that they were not actionable. But the Judge charged the jury, that, if the words spoken were uttered under excitement and anger, and under such circumstances as would not lead the persons present to believe they were spoken as true, it should be accounted a mere ebullition of ungovernable temper ;■ and as such did not import malice; and would not sustain a case for damages. To this exception was taken.
There would seem to be no doubt, but that the ruling and instruction of the Judge would have been correct if they had applied only to diminish the damages to be recovered. 2 Greenl. on Ev. § 275. But it has been considered, that “ it is no answer to the action to show that the words were spoken carelessly, wantonly, or in jest,” and that the act of a party “ is not the less malicious, because his primary object is to derive some private gratification, or emolument to himself.” 2 Starkie on Ev. 264. Ordinarily a man’s words are to be taken according to their manifest import; and it can scarcely be reasonable to allow one to excuse himself for uttering slanderous words of another upon the ground that he was ' angry with him. To allow of such a defence would be to encourage individuals to work themselves up to an excited state, and then expect to be allowed to slander those, against whom they might have a grudge, with impunity. It is un*253doubtedly true, that words of mere heal and passion, imputing no crime to one to whom they may be addressed may not be actionable, especially if attended with no specific damage. But if one, in a fit of anger, imputes a crime to another, he cannot make use of his ill feeling to excuse himself; and it cannot be admissible for him to pretend, that he did not intend what his language imported; and cannot set up in de-fence, that those who heard him did not believe what he said ; nor can it well be predicated of one, who utters reproachful language against another, while infuriated with anger against him, does not do it maliciously.
In Bromage v. Prosser, 4 B. & C. 321, Mr. Justice Bay-ley, in delivering the opinion of the Court, remarked, that “ malice, in common acceptation, means ill-will against a person ; but in its legal sense it means a wrongful act, done intentionally, without just cause or excuseand that, “ if I traduce a man, whether I know him or not, and whether I intend to do him an injury or not, I apprehend the law considers it as done of malice, because it is wrongful and intentional. It equally works an injury whether I meant to produce an injury or not; and if I had no legal excuse for the slander, why is he not to have a remedy against me for the injury it produces ?” And in Hooper v. Trescott, 2 Bing. N. C. 457, Mr. C. J. Tinoal, in delivering the opinion of the Court, says, “ the existence of express malice is only a matter of inquiry where the injurious expressions, which are the subject of complaint, are uttered upon a lawful occasion.”
In the case of Penfold v. Westcote, cited by my brother, the position laid down was undoubtedly correct, that the defendant may show that felony was not imputed by the word thief. He may show it was spoken under circumstances, that, at the time, explained the meaning not to be what the word alone would imply, as that the word thief was followed by stating to what he alluded, as, for instance, cutting and carrying away trees ; or, as in the case of Norton v. Ladd, cited from 5 N. H. Reports, of a wild animal, not the subject of larceny. Undoubtedly the whole of the circumstances may be *254introduced to elucidate the meaning of the speaker. It might be shown also, in defence, that the slander imputed was uttered under circumstances rendering it entirely excusable, as in the case cited from the 3d of Johns. In the case from Peake the words were, “ he is a thief) for he stole my beer,” and it appearing that the plaintiff was an agent of the defendant, the jury were instructed to consider whether the words were spoken in reference to the money received, and unaccounted for by the plaintiff, which would be merely a breach of contract, and should explain the meaning understood at the time of speaking.
The positions in Rex v. Horne, were undoubtedly well grounded. The first was that words should be taken in their obvious sense, but that, secondly, the defendant might prove they wpre used and understood in a different sense. Lord C. J. DeGrey, in delivering the opinions of the Judges, in that case to the House of Lords, remarked, “ If courts of justice were bound by law to study for any possible or supposable case or sense, in which the words used might be innocent, such a singularity of understanding might screen an offender from punishmentand, again, “ it would be strange to say, and more so to give out, as the law of the land, that a man may be allowed to defame in one sense, and to defend himself by anotherand, further, that “ the court and jury must understand the record as the rest of mankind do.”
The defendant, in the case at bar, offered no proof, and no circumstances appeared tending to show, that the language used by him meant any thing other than it obviously imported. The only case cited in support of the opinion of my brethren, which has a direct tendency to that effect, is from the 4th of Scam., which I have not seen, but presume its purport is correctly represented ; and all I can say with regard to it is, that it seems to me to be wholly unsupported by any dicta or decision to be found elsewhere ; and, indeed, to be directly opposed to the current of authorities before cited. The exceptions, therefore, should, in my opinion, be sustained.